Slidell, C. J.
(Voorhies, J., absent.)
This Court has not a general supervising power over District Courts. It is the settled practice of this Court not to issue writs of prohibition or mandamus, where the party has an adequate remedy by appeal. Here the applicant can except to the jurisdiction of the District Court sitting for the parish of West Baton Rouge, and if the Court does not sustain his exception, he can appeal,.. See Maccvrty's case, 2 Ann., 979. State v. Judge of First District Court, 19 La. R., p. 183.
Rule refused. Applicant to pay costs of application.